DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-24, 25-26, 30-31 and 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/21.
Applicant's election with traverse of 7-13, 21, 27-29 and 32 in the reply filed on 12/22/21 is acknowledged.  The traversal is on the ground(s) that no serious burden to search all of the claims.  This is not found persuasive because because the withdrawn claims are classified in different areas thus representing a burdensome search.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-12, 21, 27-29 and 32 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Toshiya et al. (JP 2005-139582, English machine translation provided herein).

Toshiya also discloses wherein the thermoplastic fiber material comprises one or more bi-component fibers comprising polyethylene and polypropylene, wherein the insulating layer is recyclable, wherein the thermoplastic fiber material is randomly distributed in the cellulose fiber material, wherein the cellulose fiber material comprises recycled fibers, wherein the paper barrier covers at least one surface of the insulating layer, wherein the thermoplastic fiber material comprises polyethylene, wherein the insulating liner is biodegradable (since recycled pulp is used) (see English machine translation, abstract, paragraphs [0001 – 0002], , [0018], [0020], [0026], [0036 – 0037], claim 2 and Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiya et al. (JP 2005-139582, English machine translation provided herein) in view of Reaves et al. (US 5,009,326).
Toshiya does not disclose wherein an insulation layer is fully enclosed by a paper barrier.
Reaves discloses a cardboard box (paper barrier) which encloses an insulation liner (column 3, lines 15-63, column 4, lines 25-57, Fig. 1) for the purpose of providing an insulated container for perishable products.
Both references are drawn to insulation liners.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided an insulation layer which is fully enclosed by a paper barrier in Toshiya in order to provide an insulated container for perishable products as taught or suggested by Reaves.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wadsworth et al. (US 5,683,794) and GB 2054681 both disclose cellulose fibers bonded to thermoplastic fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
March 16, 2022